DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed on 7/15/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 7/15/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15-17, 20-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Perng et al. (US 2015/0096787).

    PNG
    media_image1.png
    170
    414
    media_image1.png
    Greyscale

Regarding claim 1, Perng discloses:
An electronic package, comprising: 
a package substrate (405, ¶0024); 
a first level interconnect (FLI) bump region on the package substrate, wherein the FLI bump region comprises: 
a plurality of pads (415, 425, 430, 435, 440, 445, 450) ; and 
a plurality of bumps (solder balls 335, ¶0023), wherein each bump is over a different one of the plurality of pads; and 
a guard feature (455, 460, ¶0026) adjacent to the FLI bump region, wherein the guard feature comprises: a guard pad (310, ¶0026); and 
a guard bump (320, 325, ¶0021) over the guard pad (310), wherein the guard feature is electrically isolated from circuitry of the electronic package (¶0031).
Regarding claim 2, Perng further discloses:
wherein the guard feature 455, 460, 115, 125, 135, 145) is proximate to a corner of the FLI bump region (¶0018).
Regarding claim 3, Perng further discloses:
The electronic package of claim 2, wherein the guard feature is substantially L- shaped, and wherein the guard feature wraps around the corner of the FLI bump region (¶0022).
Regarding claim 4, Perng further discloses:
wherein a first arm of the guard feature and a second arm of the guard feature have lengths that are approximately 15 mm or less (¶0022).
Regarding claim 5, Perng further discloses:
a plurality of guard features, wherein the plurality of guard features (115, 125, 135, 145) are positioned around a perimeter of the FLI bump region.  
Regarding claim 6, Perng further discloses:
wherein the plurality of guard features are positioned proximate to two or more corners of the FLI bump region (figure 1).
Regarding claim 7, Perng further discloses:
wherein an interior surface of the guard feature is spaced away from a nearest bump pad of the FLI bump region by approximately 3 mm or less (¶0022).
Regarding claim 8, Perng further discloses:
wherein a bump height thickness variation of the plurality of bumps in the FLI bump region is less than approximately 10 µm (figure 6).  
Regarding claim 9, Perng further discloses:
wherein the guard feature comprises a ring surrounding the FLI bump region (¶0022).  
Regarding claim  10, Perng further discloses:
wherein the plurality of bumps in the FLI bump region are copper bumps (¶0019).
Regarding claim 11, Perng further discloses:
wherein the plurality of bumps in the FLI bump region are solder bumps (¶0019).
Regarding claim 12, Perng discloses:
An electronic package, comprising: 
a package substrate (405); 
a first level interconnect (FLI) bump region over the package substrate, the FLI bump region comprising: 
a plurality of pads (415, 425, 430, 435, 440, 445, 450); and 
a plurality of bumps (335), wherein each of the bumps is over a different one of the plurality of pads; and 
a guard feature (325, ¶0021) adjacent to the FLI bump region, wherein the guard feature comprises the same material as the plurality of bumps (¶0022, ¶0023), and wherein the guard feature is electrically isolated from circuitry of the electronic package (¶0031); and 
a die (330, 410, ¶0023, ¶0024) electrically coupled to the package substrate by the plurality of bumps (335).
Regarding claim 13, Perng further discloses:
wherein the guard feature is at least partially outside a footprint of the die.
Regarding claim 15, Perng further discloses:
wherein the plurality of bumps are copper bumps (¶0019).  
Regarding claim 16, Perng further discloses:
wherein the plurality of bumps are solder bumps (¶0019).  
Regarding claim 17, Perng further discloses:
wherein the plurality of bumps comprise a bump height thickness variation that is less than approximately 10 µm (figure 6).
Regarding claim 20, Perng further discloses:
wherein the guard feature is proximate to a corner of the FLI bump region (¶0018).
Regarding claim 21, Perng further discloses:
wherein the guard feature is substantially L- shaped, and wherein the guard feature wraps around the corner of the FLI bump region (¶0022).
Regarding claim 22, Perng further discloses:
wherein a first arm of the guard feature and a second arm of the guard feature have lengths that are approximately 15 mm or less (¶0022).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perng.
Regarding claim 18, Perng discloses:
a plurality of FLI bump regions (110, 120, 130, 140, ¶0018).
Perng does not disclose “a plurality of dies, wherein each die is attached to the package substrate by a different one of the plurality of FLI bump regions”.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple dies and accompanying bump regions since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Therefore, the claimed limitations are considered met.
Regarding claim 19, Perng further discloses:
a plurality of guard features (115, 125, 135, 145, ) , wherein one or more of the plurality of FLI bump regions (110, 120, 130, 140are adjacent to different ones of the plurality of guard features (¶0018).  

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibnabdeljal et al. (US 6,365,978) in view of Perng.

Regarding claim 23, Ibnabdeljal discloses:
An electronic system, comprising: 
a board (71, column 8 line 25) and an electronic package electrically coupled to the board, wherein the electronic package comprises: a die (60, column 6 line 49) electrically coupled to the electronic package.  Ibnabdeljal does not disclose “wherein the electronic package comprises: a first level interconnect (FLI) bump region; and a guard feature proximate to the FLI bump region, wherein the guard feature is electrically isolated from circuitry of the electronic system” in combination with the remaining claimed features.
In a similar device, however, Perng discloses:
An electronic system, comprising an electronic package, wherein the electronic package comprises: a first level interconnect (FLI) bump region and a guard feature proximate to the FLI bump region, wherein the guard feature is electrically isolated from circuitry of the electronic system (¶0031).  Perng discloses that a structure as taught prevents unwanted electrical shorts between adjacent bumps.  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Ibnabdeljal including providing wherein the electronic package comprises a first level interconnect (FLI) bump region, and a guard feature proximate to the FLI bump region, wherein the guard feature is electrically isolated from circuitry of the electronic system, in order to prevent unwanted shorts as taught by Perng.
Regarding claim 24, the modification or Perng further discloses:
wherein the guard feature is substantially L- shapes and wraps around a corner of the FLI bump region (¶0022 discloses “any shape”)
Regarding claim 25, the modification of Perng further discloses:
wherein the FLI bump region comprises a plurality of bumps, and wherein a bump height thickness variation of the plurality of bumps is less than approximately 10µm (¶figure 6).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perng in view of Sankarasubramanian (US 2017/0287873).

Regarding claim 14, Perng does not disclose “an integrated heat spreader (IHS) over the die and attached to the package substrate by one or more supports, wherein the guard feature is within a footprint of the IHS.”
In a similar device, however, Sankarasubramanian discloses an electronic package (100, ¶0013) comprising a package substrate (12-, ¶0013), a die (110, ¶0013) attached to the package substrate and an integrated heat spreader (HIS, 130, ¶0014) over the die and attached to the package substrate by one or more supports, wherein what would be the guard feature is within a footprint of the IHS.  Sankarasubramanian discloses that a structure as taught provides improved heat dissipation (¶0014).  Therefore, it would have been obvious to one having skill in the art at the time the invention was made to modify the device of Perng, including providing an integrated heat spreader (IHS) over the die and attached to the package substrate by one or more supports, wherein the guard feature is within a footprint of the HIS, in order to improve heat dissipation as taught by Sankarasubramanian.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899